DETAILED ACTION
This non-final office action is responsive to applicant’s amendment and RCE filed on 21 Jan 2022 in which claims 1, 10-11 and 20 were amended.
Claim status is currently pending for claims 1-2, 4-12 and 14-20 under examination, of which claims 1 and 11 are independent claims. No claims are currently in condition for allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2022 has been entered.
 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the instant application.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Specification
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).

Response to Arguments
Examiner thanks applicant for responsive remarks dated 01/21/2022 and notifies the applicant that the case has been transferred or re-assigned to present examiner. The full case history has been reviewed and considered. Should the applicant wish to discuss the details of the invention, they are encouraged to contact the examiner to schedule an interview.
The prior rejection of claims 1-2, 4-12 and 14-20 under 35 U.S.C. 112(b) is hereby withdrawn, as necessitated by applicant’s amendments made to the claims. In as much as any rejection has not been maintained, it is considered withdrawn.
Applicant’s remarks dated 01/21/2022 regarding the prior art have been considered, but they are moot in view of the new grounds of rejection as necessitated by applicant’s amendments. Updated search and consideration is given to the present claim status and new art is identified.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
All pending claims are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over all pending claims of copending Application No. 15/928,113 in view of Falcon et al., US20160026912A1. This is an obviousness-type double patenting rejection. Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to a micro-processor circuit having substantively equivalent limitations. The scope of instant application is broader than the co-pending. While the co-pending application does not recite the functionality of truncation logic/operation, this is understood as an alternative embodiment of the logic function as described by instant specification [0020]. The limitation regarding truncation which is not met by copending application is covered by reference Falcon, depicted at Figs 12:1232 and 13C. Motivation for combining is to provide for scaling of value operations and/or precision per [0090], [0097], [0117]. It is noted that a terminal disclaimer has already been filed in the copending application over corresponding instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. See the following comparison table: 
Instant Application: 15/928,114
Copending Application: 15/928,113
Claim 1. 
A micro-processor circuit, adapted to perform a neural network operation, and comprising: 

a parameter generation module, receiving in parallel a plurality of input parameters and a plurality of weight parameters of the neural network operation, and generating in parallel a plurality of sub-output parameters according to the input parameters and the weight parameters; 

a compute module, coupled to the parameter generation module, receiving in parallel the sub-output parameters, and summing the sub-output parameters to generate a summed parameter; and 

a truncation logic, coupled to the compute module, receiving the summed parameter, and performing a truncation operation based on the summed parameter to generate an output parameter of the neural network operation, 

wherein the parameter generation module performs undistorted encoding by bit to encode the weight parameters according to a value range of the weight parameters to generate a plurality of encoded weight parameters, wherein the parameter generation module generates the sub-output parameters according to the input parameters and the encoded weight parameters,








wherein a number of the weight parameters is equal to a number of the encoded weight parameters, 2Customer No.: 31561 Docket No.:74049-US-PA Application No.:15/928,114 
















wherein the micro-processor circuit completes the neural network operation by executing the one micro-instruction, and a source operand of the one micro-instruction comprises the input parameters and the weight parameters.
Claim 1. 
A micro-processor circuit, adapted to perform a neural network operation, and comprising: 

a parameter generation circuit, receiving in parallel a plurality of input parameters and a plurality of weight parameters of the neural network operation, and generating in parallel a plurality of sub-output parameters according to the input parameters and the weight parameters; 

a compute module, coupled to the parameter generation circuit, receiving in parallel the sub-output parameters, and summing the sub-output parameters to generate a summed parameter; and 

a compare logic circuit, coupled to the compute module, receiving the summed parameter, and performing a comparison operation based on the summed parameter to generate an output parameter of the neural network operation, 

wherein the parameter generation circuit performs bit encoding to encode the input parameters and the weight parameters according to a value range of the weight parameters to generate a plurality of encoded input parameters and a plurality of encoded weight parameters, and the parameter generation circuit generates the sub-output parameters according to the encoded input parameters and the encoded weight parameters, 

wherein the different value ranges of the weight parameters correspond to different bit encoding, 

wherein the input parameters and the weight parameters are encoded in the 2Customer No.: 31561same way, 

wherein a number of the weight parameters is equal to a number of the encoded weight parameters, 

wherein the parameter generation circuit generates a first bit of each of the sub-output parameters through a first sub-logic circuit according to one of the encoded input parameters and one of the encoded weight parameters of the neural network operation, and the parameter generation circuit generates a second bit of each of the sub-output parameters through a second sub-logic circuit according to the one of the encoded input parameters and the one of the encoded weight parameters of the neural network operation.

Claim 10. 
The micro-processor circuit as claimed in claim 1, 

wherein the micro-processor circuit executes a micro-instruction to complete the neural network operation, a source operand of the micro-instruction comprises the input parameters and the weight parameters, and a destination operand of the micro-instruction comprises the output parameter of the neural network operation.

The claims differ regarding truncation  v. comparison logic/operations, see instant specification [0020] “function logic 130 is, for example, a compare logic or a truncation logic, etc.” thus both describing alternative embodiments for the same logic function 130. In meeting the limitation, reference Falcon is cited at Figs12 and 13c depicting truncation logic operations. Motivation for including truncation is to provide for scaling of value operations and/or precision, see Falcon [0090], [0097], [0117].
Claim 2. 
The micro-processor circuit as claimed in claim 1, 

wherein a bit width of each of the input parameters is greater than a bit width of each of the weight parameters, and a bit width of the micro-processor circuit is greater than a sum of the bit widths of all the input parameters and the weight parameters.
Claim 11. 
The micro-processor circuit as claimed in claim 1, 

wherein a bit width of each of the input parameters is equal to a bit width of each of the weight parameters, and a bit width of the micro-processor circuit is greater than a sum of the bit widths of the input parameters and the weight parameters.
Claim 4. 
The micro-processor circuit as claimed in claim 1, 

wherein if the value range of the weight parameters comprises two value types, the parameter generation module adopts a first encoding method to encode the weight parameters.
Claim 4. 
The micro-processor circuit as claimed in claim 1, 

wherein if value ranges of the input parameters and the weight parameters respectively comprise two value types, the parameter generation circuit adopts a first encoding method to encode the input parameters and the weight parameters, and the parameter generation circuit generates the sub-output parameters through a first logic circuit comprising the first sub-logic circuit and the second sub-logic circuit according to the encoded input parameters and the encoded weight parameters.
Claim 6. 
The micro-processor circuit as claimed in claim 1, 

wherein if the value range of the weight parameters comprises three value types, the parameter generation module adopts a second encoding method to encode the weight parameters.
Claim 5. 
The micro-processor circuit as claimed in claim 1, 3Customer No.: 31561 Docket No.: 74048-US-PA Application No.: 15/928,113 

wherein if value ranges of the input parameters and the weight parameters respectively comprise three value types, the parameter generation circuit adopts a second encoding method to encode the input parameters and the weight parameters, and the parameter generation circuit generates the sub-output parameters through a second logic circuit comprising the first sub-logic circuit and the second sub-logic circuit according to the encoded input parameters and the encoded weight parameters.
Claim 11. 
A method of performing a neural network operation, adapted to a micro-processor circuit comprising a parameter generation module, a compute module and a truncation logic, the method of performing the neural network operation comprises: 

receiving in parallel a plurality of input parameters and a plurality of weight parameters by the parameter generation module, and generating in parallel a plurality of sub-output parameters according to the input parameters and the weight parameters; 


receiving in parallel the sub-output parameters by the compute module, and summing the sub-output parameters to generate a summed parameter; and 

receiving the summed parameter by the truncation logic, and performing a 4Customer No.: 31561truncation operation based on the summed parameter to generate an output parameter of the neural network operation, 

wherein the step of generating in parallel the sub-output parameters according to the input parameters and the weight parameters comprises: 

performing undistorted encoding by bit to encode the weight parameters by the parameter generation module according to a value range of the weight parameters, so as to generate a plurality of encoded weight parameters; and 



generating the sub-output parameters by the parameter generation module according to the input parameters and the encoded weight parameters, 







wherein a number of the weight parameters is equal to a number of the encoded weight parameters, wherein the micro-processor circuit completes the neural network operation by executing the one micro-instruction, and a source operand of the one micro-instruction comprises the input parameters and the weight parameters.
Claim 12. 
A method of performing a neural network operation, adapted to a micro-processor circuit comprising a parameter generation circuit, a compute module and a compare logic circuit, the method of performing the neural network operation comprises: 

receiving in parallel a plurality of input parameters and a plurality of weight parameters of the neural network operation by the parameter generation circuit, and generating in parallel a plurality of sub-output parameters according to the input parameters and the weight parameters; 

receiving in parallel the sub-output parameters by the compute module, and summing the sub-output parameters to generate a summed parameter; and 

receiving the summed parameter by the compare logic circuit, and performing a comparison operation based on the summed parameter to generate an output parameter of the neural network operation, 

wherein the step of generating in parallel the sub-output parameters 5Customer No.: 31561according to the input parameters and the weight parameters comprises: 

performing bit encoding to encode the input parameters and the weight parameters by the parameter generation circuit according to a value range of the weight parameters, so as to generate a plurality of encoded input parameters and a plurality of encoded weight parameters; and 

generating the sub-output parameters by the parameter generation circuit according to the encoded input parameters and the encoded weight parameters, 

wherein the different value ranges of the weight parameters correspond to different bit encoding, 

wherein the input parameters and the weight parameters are encoded in the same way, 

wherein a number of the weight parameters is equal to a number of the encoded weight parameters, 

wherein the parameter generation circuit generates a first bit of each of the sub-output parameters through a first sub-logic circuit according to one of the encoded input parameters and one of the encoded weight parameters of the neural network operation, and the parameter generation circuit generates a second bit of each of the sub-output parameters through a second sub-logic circuit according to the one of the encoded input parameters and the one of the encoded weight parameters of the neural network operation.
Independent claims of method grouping are considered with the same rationale as per above concerning the circuit grouping. In addition, the method includes claim element source operand which is covered by Falcon per [0032]. Motivation for combining with the aforementioned is to provide for organization of SIMD instruction data [0032].
Claim 14. 
The method of performing the neural network 5Customer No.: 31561operation as claimed in claim 11, 

wherein if the value range of the weight parameters comprises two value types, the parameter generation module adopts a first encoding method to encode the weight parameters.

Claim 15. 
The method of performing the neural network operation as claimed in claim 12, 

wherein if value ranges of the input parameters and the weight parameters respectively comprise two value types, the parameter generation circuit adopts a first encoding method to encode the input parameters and the weight parameters, and the step of generating in parallel the sub-output parameters according to the input parameters and the weight parameters comprises: generating the sub-output parameters through a first logic circuit comprising the first sub-logic circuit and the second sub-logic circuit by the parameter generation circuit according to the encoded input parameters and the encoded weight parameters.
Claim 16. 
The method of performing the neural network operation as claimed in claim 11, 

wherein if the value range of the weight parameters comprises three value types, the parameter generation module adopts a second encoding method to encode the weight parameters.
Claim 16. 
The method of performing the neural network operation as claimed in claim 12, 

wherein if value ranges of the input parameters and the weight parameters respectively comprise three value types, the parameter generation circuit adopts a second encoding method to encode the input parameters and the weight parameters, and the step of generating in parallel the sub-output parameters according to the input parameters and the weight parameters comprises: generating the sub-output parameters by the parameter generation circuit through or a second logic circuit comprising the first sub-logic 7Customer No.: 31561circuit and the second sub-logic circuit according to the encoded input parameters and the encoded weight parameters.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a parameter generation module” in claim 1 and its dependents.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure is interpreted in light of the specification. The specification does not make it clear that the units are limited to particular embodiments. The module is illustrated Fig 1 as a block diagram and the specification merely repeats claim language further stating: 
[0018] “parameter generation module 110 receives in parallel input data X and weight data W of the neural network operation, and the parameter generation module 110 generates sub-output data Y”
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid hem being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2 and 4-10 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
In claim 1, the claim limitation “parameter generation module” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function. More specifically, the specification fails to disclose any structure for performing the claimed function of a “parameter generation module”. The module is illustrated Fig 1 and described by the specification per [0018] “parameter generation module 110 receives in parallel input data X and weight data W of the neural network operation, and the parameter generation module 110 generates sub-output data Y”. Neither the specification nor the drawings describe sufficient supporting structure that clearly links the structure, material, or acts in performance of the entire claimed function. See MPEP 2181 (II)(B) “In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the specification must disclose an algorithm for performing the claimed function. See e.g, Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d at 1239). Accordingly, claim 1 and its dependents are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.

Claims 1-2, 4-12 and 14-20 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Independent claims 1 and 11 as amended recite “performs undistorted encoding by bit to encode the weight parameters”. The specification is silent regarding distortion and does not provide any explanation as to what “undistorted encoding by bit” means. While the encoded values such as binary and ternary are described, it is not ascertainable to the skilled artisan how the encoding is performed so as to be undistorted. Accordingly, claims 1 and 11 are rejected under 35 U.S.C. 112(a) for lack of written description. Remaining claims inherit the deficiency and are rejected equally for lack of written description. Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-2 and 4-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 limitation “parameter generation module” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b). The specification fails to disclose any structure for performing the claimed function of a “parameter generation module”. The module is illustrated Fig 1 and described by the specification per [0018] “parameter generation module 110 receives in parallel input data X and weight data W of the neural network operation, and the parameter generation module 110 generates sub-output data Y”. Neither the specification nor the drawings describe sufficient supporting structure that clearly links the structure, material, or acts in performance of the entire claimed function. Accordingly claim 1 is rejected as indefinite under 35 USC 112(b). Claims 2 and 4-10 inherit the deficiency and are rejected equally. For purposes of examination, the “parameter generation module” will be interpreted as generic hardware processing element in a circuit. Appropriate correction is required.

Claims 1-2, 4-12 and 14-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claims recite “performs undistorted encoding by bit”. The specification is silent regarding distortion and does not provide any explanation as to what “undistorted encoding by bit” means. While the encoded values such as binary and ternary are described, it is not ascertainable to the skilled artisan how the encoding is performed so as to be undistorted. Accordingly, claims 1 and 11 are rejected under 35 U.S.C. 112(a) for lack of written description. Remaining claims inherit the deficiency and are rejected equally for lack of written description. For purposes of examination, the phrase “performs undistorted encoding by bit” will be interpreted as performing any type of encoding of bits for use in a neural network operation. Appropriate correction is required.

Claims 1-2, 4-12 and 14-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claims recites the limitation "the one micro-instruction" in final limitation as amended.  There is insufficient antecedent basis for this limitation in the claim. Accordingly, claims 1 and 11 are rejected under 35 USC 112(b) as indefinite. Remaining dependent claims inherit the deficiency and are rejected equally.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 10-11, 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Li et al., US PG Pub No 20200159534A1 hereinafter Li, in view of 
Xu et al., US PG Pub No 20200218509A1 hereinafter Xu, and further in view of 
Farhadi et al., US Patent No 10,311,342B1 hereinafter Farhadi, and further in view of 
Raghavan et al., “BitNet: Bit-Regularized Deep Neural Networks” hereinafter Raghavan 
(arXiv: 1708.04788v1).
With respect to claim 1, Li teaches: 
	A micro-processor circuit, adapted to perform a neural network operation {Li teaches circuit hardware such as FPGA, ASIC, accelerator, GPU or SoC for neural network operations described throughout, see Title, Figs 1, 12-13, [0164,0175]}, and comprising: 
a parameter generation module, receiving in parallel a plurality of input parameters and a plurality of weight parameters of the neural network operation, and generating in parallel a plurality of sub-output parameters according to the input parameters and the weight parameters {Li [0162] details parameters by Equation y = wix = ∑(wij*xj) which is identical to instant specification [0021] noted in remarks or application Fig 1. The equation of Li is described as “parallel multiply-accumulate logic” emphasis parallel, parameters include weights w, input x, and generates y; see also [0169-73]}; 

    PNG
    media_image1.png
    84
    322
    media_image1.png
    Greyscale

a compute module, coupled to the parameter generation module, receiving in parallel the sub-output parameters, and summing the sub-output parameters to generate a summed parameter {Li [0162] same Equation y = wix = ∑(wij*xj) emphasis ∑ notation as sigma is summing parameters accumulated for parallel operation. See also [0163] and Figs 15-16 with iterative loop}; and 
wherein the parameter generation module performs undistorted encoding by bit to encode the weight parameters according to a value range of the weight parameters to generate a plurality of encoded weight parameters, wherein the parameter generation module generates the sub-output parameters according to the input parameters and the encoded weight parameters {Li [0151-53] “encoded weights” where weight is parameter expressly encoded, encoding is a quantization [0165-66] “weight data that is quantized into the range [-1,1]”. See mantissa and bit representation [0153,0166] including SGD grad ∇Q updating weights wrt loss}, 
wherein the micro-processor circuit completes the neural network operation by executing the one micro-instruction, and a source operand of the one micro-instruction comprises the input parameters and the weight parameters {Li [0089] “execution unit instructions have up to three operands including two source operands… instructions can have a third source operand” Fig 7 illustrates opcodes for processor instructions denoted e.g., SRC0, SRC1. See identical notation per instant spec [0021]. The operands designate operation over the parameters, see for example, per Li [0218-20] “operand including a vector of one-hot encoded weights”, [0093]}.
Li further discloses clipping which suggests truncation, however truncation is not explicit
Xu teaches:
a truncation logic, coupled to the compute module, receiving the summed parameter, and performing a truncation operation based on the summed parameter to generate an output parameter of the neural network operation {Xu [0229-31] “subcircuit 1030 truncates, from a high bit to a low bit” again at [0240,45,52]. Operations include multiply-accumulate and sum for neural networks, see [0094] and Figs 12-13, 15}, 
Xu is directed to hardware operations for neural network application thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to truncate per Xu in combination with Li for the motivation of reducing bits which reduces compute resources required to perform calculations, see [0231] “truncates s bits… s may be determined based on a precision requirement”.
However, the combination Li/Xu does not make clear number of weight parameters being equal.
Farhadi teaches:
wherein a number of the weight parameters is equal to a number of the encoded weight parameters {Farhadi Fig 2b equation approximation ‘≈’ is equal and number is coefficient 224 (βα) which provides a “scaling factor” for the weight parameters W, operation is described [Col10 Lines2-38, 61-65]. Additionally, note “bitwise operations” [Col4 Line18]}, 

    PNG
    media_image2.png
    206
    932
    media_image2.png
    Greyscale
2Customer No.: 31561
	Farhadi is directed to neural network weight binarization/quantization thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to include the scaling factor of Farhadi in combination for the motivation that “the scaling factor α (which also operates to improve accuracy by reducing the quantization error that may arise from binarization)” emphasis improves accuracy (Farhadi [Col10 Line64 – Col11 Line10], [Col4 Lines31-43]). 
Finally, Raghavan is cited in support because Raghavan specifies weights may be held fixed or regularized with respect to bits, see Raghavan [P.1 Sect.1 ¶1] further detailed [Sect.3-4] per Eqs. 2-3. One of ordinary skill in the art would have considered it obvious prior to the effective filing date to specify bit-regularization or fixing per Raghavan in combination for the motivation being the “key idea is to control the expressive power of the network by dynamically quantizing the range and set of values that the parameters can take” (Raghavan [Abstract], [P.1 Last¶])

Claim 3 (Canceled).

With respect to claim 4, the combination of Li, Xu, Farhadi and Raghavan teaches the micro-processor circuit as claimed in claim 1, wherein 
	if the value range of the weight parameters comprises two value types, the parameter generation module adopts a first encoding method to encode the weight parameters {Li Tables 2-3 [0151-68] discloses binary coding and one-hot coding being methods to encode weight parameters and utilizes a lookup table LUT. Further, examiner notes use of contingent limitation, claim language “if” which may not be further limiting, see MPEP2111.04 regarding contingent clauses}.

With respect to claim 5, the combination of Li, Xu, Farhadi and Raghavan teaches the micro-processor circuit as claimed in claim 4, wherein 
	the parameter generation module takes an original code or a complement of one of the sub-input parameters as one of the sub-output parameters according to the encoded weight parameters generated according to the first encoding method {Xu discloses taking a complement representation as subcircuit output per [0209], [0234] and illustrated Figs 10:840 or 12:1040. Similarly, Farhadi discloses logical complement [Col10 Lines20-33]}. A skilled artisan would have considered it obvious to utilize logical complement per Farhadi and/or Xu in combination as applying known techniques to known devices to yield predictable results as would be readily implemented by the use of xnor logic disclosed per Farhadi [Col10 Lines20-30].

With respect to claim 10, the combination of Li, Xu, Farhadi and Raghavan teaches the micro-processor circuit as claimed in claim 1, wherein 
	a destination operand of the one micro-instruction comprises the output parameter of the neural network operation {Li [0091] “destination operands” illustrated Fig 7:718 described [0089] “operands including… destination 718… destination instructions” the operand instructions are with regard to parameters by way of indexing/addressing values of the operations being executed [0087-93]}.

With respect to claim 11, the rejection of claim 1 is incorporated. The difference in scope being a method to perform limitations mirrored by the circuit of claim 1. Li discloses method per [0217] hence Title “System and Method”. The remainder of the claim is rejected for the same rationale as claim 1. 

Claim 13 (Canceled).
Claims 14-15 are rejected for the same rationale as claims 4-5, respectively.
Claim 20 is rejected for the same rationale as claim 10.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Li, Xu, Farhadi and Raghavan in view of 
Zivkovic et al., US Patent No 9,916,531B1 hereinafter Zivkovic.
With respect to claim 2, the combination of Li, Xu, Farhadi and Raghavan teaches the micro-processor circuit as claimed in claim 1. Zivkovic teaches wherein 
	a bit width of each of the input parameters is greater than a bit width of each of the weight parameters, and a bit width of the micro-processor circuit is greater than a sum of the bit widths of all the input parameters and the weight parameters {Zivkovic Figs 2-4 denote BW bitwidth introduced [Col6 Lines36-56] including BW(p) parameter/weight bitwidth, BW(d) data/input bitwdith, and BW(A) accumulator/circuit bitwidth [Col8 Line40], [Col9 Line30] the equations denote ‘ ≥ ’ such that the “accumulator bit width is greater than or equal to the sum of the parameter bit width, data bit width, and the binary logarithm of the kernel” [Col6 Lines62-64] thereby establishing order precedence where accumulator/circuit bitwidth is greater than that of parameter and data bitwidths. Further, bitwidths of parameter and data may be set or selected according to data types [Col6 Lines36-48]}. 
	Zivkovic is directed to neural network quantization and hardware thus being analogous. The reference is same assignee as primary reference. One having ordinary skill in the art would have considered it obvious prior to the effective filing date to specify bandwidth per Zivkovic in combination for the motivation being a “better bound can be calculated” where “As result of the constraint, only a few combinations of the bit width widths of the data and the parameters need to be considered” (Zivkovic [Col8 Lines46-66], [Col5 Lines50-64]).

Claim 12 is rejected for the same rationale as claim 2.

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Li, Xu, Farhadi and Raghavan in view of 
Wen et al., “TernGrad: Ternary Gradients to Reduce Communication in Distributed Deep Learning” hereinafter Wen (arXiv: 1705.07878v6).
With respect to claim 6, the combination of Li, Xu, Farhadi and Raghavan teaches the micro-processor circuit as claimed in claim 1. Wen teaches wherein 
	if the value range of the weight parameters comprises three value types {Wen [P.3 ¶2] “quantizes gradient gt to a ternary vector with values ∈ {-1, 0, +1}” are value types ternary/three, parameterization is with respect to gradient}, the parameter generation module adopts a second encoding method to encode the weight parameters {Wen [P.3 ¶3] “using 2 bits to encode a ternary” see Fig 1 distributed parameter server and ternarize(·) function Alg.1}.
	Wen is directed to quantization of neural networks with distributed hardware thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize ternary function and encoding of Wen in combination for the motivation “requires only three numerical levels {-1,0,1}, which aggressively reduce the communication time” and “replace parameter synchronization with a low-precision gradient pulling” (Wen [Abstract], [P.2 ¶2]).

With respect to claim 7, the combination of Li, Xu, Farhadi and Raghavan teaches the micro-processor circuit as claimed in claim 6, wherein 
	the parameter generation module takes a zero code or an original code or a complement of one of the sub-input parameters as one of the sub-output parameters according to the encoded weight parameters generated according to the second encoding method {Wen [P.3] Eq.1 ternarize function transforms binary by Hadamard product into ternary representation {-1,0,+1} thereby encoding for example 0 code being 0, and which is parameterized by gradient computation over distributed parameter server, Fig 1 Alg.1}.

Claims 16-17 are rejected for the same rationale as claims 6-7.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li, Xu, Farhadi and Raghavan in view of 
Kim et al., US PG Pub No 20180197084A1 hereinafter Kim.
With respect to claim 8, the combination of Li, Xu, Farhadi and Raghavan teaches the micro-processor circuit as claimed in claim 1, wherein 
	the compute module comprises a plurality of adder layers, and each of the adder layers comprises a plurality of adders, and the adders are used for executing in parallel a plurality of adding operations {Kim Figs 6-7 illustrate tree of adders described [0052-58] “adders should operate simultaneously in parallel”}.
	Kim is directed to neural network binarization and hardware thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize parallel adders per Kim in combination as to accumulate value operations because “a large number of adders are required to add the output value of each of the bit conversion logics. In addition, the bit conversion logics and the adders should operate in parallel to obtain an errorless output” (Kim [0054]).

Claim 18 is rejected for the same rationale as claim 8.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li, Xu, Farhadi and Raghavan in view of 
Hubara et al., “Quantized Neural Networks: Training Neural Networks with Low Precision Weights and Activations” hereinafter Hubara (arXiv: 1609.07061v1).
With respect to claim 9, the combination of Li, Xu, Farhadi and Raghavan teaches the micro-processor circuit as claimed in claim 1, wherein 
	a bit width of the output parameter generated through the truncation operation is equal to a bit width of each of the input parameters {Hubara [P.9 Sect.3] Eqs. 9-10 detail operation is equal to bitwidth where notation x is input parameter and output is by the quantization transformation}.
	However, Hubara uses clipping instead of truncating.
	Xu discloses truncation per [0229-31], [0240-52]. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to perform simple substitution of truncation for clipping as a logic function according to known methods to yield predictable results. Such functionality is similarly noted by the specification where logic may be truncation or comparators in the alternative (e.g, comparators disclosed by Xu, same sections). 

Claim 19 is rejected for the same rationale as claim 9.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Song et al., “Computation Error of Block Floating Point Arithmetic Oriented Convolution Neural Network Accelerator Design” discloses [Sect3.1 RtCol] “proofed that rounding off outperforms truncating”.
Dong et al., “Learning Accurate Low-Bit Deep Neural Networks with Stochastic Quantization” discloses quantization error with binary/ternary, Tsinghua.
Zhuang et al., “Towards Effective Low-bitwidth Convolutional Neural Networks” discloses optimization of quantization and precision, arXiv:1711.00205v2
Albericio et al., “Bit-Pragmatic Deep Neural Network Computing” see Fig 4 and Eqs.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935. The examiner can normally be reached M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124